The offense is robbery; penalty assessed at confinement in the penitentiary for five years.
On the 20th of February, 1932, a robbery took place at the Cascade Laundry in the city of Fort Worth, Texas, and about $395.00 were taken. There were four participants who cooperated in committing the offense. A pistol was exhibited and the money delivered upon a threat of death. The parties came in an automobile. Two men entered the building and two remained on the outside. The appellant was definitely identified by the testimony of the witness Box, from whose immediate possession the property was taken. The appellant did not testify but by other witnesses presented the theory of alibi and mistaken identity. A rehearsal of the testimony in detail is deemed unnecessary. Four witnesses testified in behalf of the appellant tending to support his theory. Three witnesses testified in rebuttal in behalf of the state. It was conceded by the appellant's witnesses that he was in the automobile with other participants in the robbery, though one witness claimed that he entered the car after the robbery as a passenger and had no part in the offense. The appellant was arrested while in the car which was identified as the one used in connection with the robbery. He was armed and was in company with other persons who were identified as having committed the robbery. His defense of alibi was controverted. The sufficiency of the evidence to support the conviction is not open to serious question.
No questions of law are presented for review. The guilt *Page 304 
or innocence of the accused was simply a jury question. Their finding under the circumstances is binding upon this court, and it therefore becomes its duty to affirm the judgment, which is accordingly ordered.
Affirmed.